Name: Commission Regulation (EC) No 2813/94 of 18 November 1994 amending Regulation (EEC) No 2837/93 laying down detailed rules for the application of Council Regulation (EEC) No 2019/93 with regard to the maintenance of olive groves in traditional olive-growing areas
 Type: Regulation
 Subject Matter: trade;  agricultural policy;  agricultural activity;  regions of EU Member States;  cooperation policy
 Date Published: nan

 Avis juridique important|31994R2813Commission Regulation (EC) No 2813/94 of 18 November 1994 amending Regulation (EEC) No 2837/93 laying down detailed rules for the application of Council Regulation (EEC) No 2019/93 with regard to the maintenance of olive groves in traditional olive-growing areas Official Journal L 298 , 19/11/1994 P. 0024 - 0024 Finnish special edition: Chapter 3 Volume 63 P. 0009 Swedish special edition: Chapter 3 Volume 63 P. 0009 COMMISSION REGULATION (EC) No 2813/94 of 18 November 1994 amending Regulation (EEC) No 2837/93 laying down detailed rules for the application of Council Regulation (EEC) No 2019/93 with regard to the maintenance of olive groves in traditional olive-growing areasTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean islands concerning certain agricultural products (1), as amended by Commission Regulation (EC) No 822/94 (2), and in particular Article 11 (2) thereof, Whereas Commission Regulation (EEC) No 2837/93 of 18 October 1993 (3), as amended by Regulation (EC) No 3499/93 (4), provides for a minimum density of olive trees on areas qualifying for the aid; Whereas experience in the application of the aid scheme shows that this provision has not achieved the objective of excluding from aid areas which should not be considered true olive groves on account of their low tree density; whereas, as a consequence, provision should be made for a higher minimum density of trees and for the way it is to be calculated; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 Article 1 (a) of Regulation (EEC) No 2837/93 is hereby replaced by the following: '(a) with a minimum density of 80 trees per hectare. The density shall be calculated in respect of each parcel of the holding under olive trees;'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 184, 27. 7. 1993, p. 1. (2) OJ No L 95, 14. 4. 1994, p. 1. (3) OJ No L 260, 19. 10. 1993, p. 5. (4) OJ No L 319, 21. 12. 1993, p. 22.